t c memo united_states tax_court compact equipment company petitioner v commissioner of internal revenue respondent bernard j atkinson and carol s atkinson petitioners v commissioner of internal revenue respondent docket nos filed date james p kleier for petitioners paul j krug for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined the following deficiencies in and additions to -- - petitioners federal income taxes taxable_period additions to tax petitioners ending deficiency sec_6653 b sec_6661 compact dollar_figure dollar_figure dollar_figure equipment co big_number big_number big_number big_number bernard and big_number carol atkinson big_number big_number plu sec_50 percent of interest due on portion of underpayment_of_tax attributable to fraud unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether compact equipment co petitioner underpaid its taxes by deducting various payments made on behalf of its president as compensation expenses if petitioner underpaid its taxes whether the 3-year statute_of_limitations under sec_6501 a bars respondent from assessing and collecting the underpayment_of_tax whether petitioner is liable for fraud additions to tax under sec_6653 whether bernard and carol atkinson atkinsons are liable for fraud additions to tax under sec_6653 and whether petitioners are liable for an addition_to_tax for substantial_understatement of tax pursuant to ' references to petitioners are to compact equipment co bernard atkinson and carol atkinson sec_6661 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petitions petitioner’s principal_place_of_business was in irwindale california and the atkinsons resided in carnelian bay california bernard atkinson’s professional experience in the automotive industry from to after graduating from high school bernard atkinson atkinson was employed at an automobile dealership and a finance company specializing in automobile loans during that time atkinson supplemented his practical knowledge of the automobile industry by studying automobile mechanics and dealership management at the general motors institute in flint michigan from to atkinson worked in general motor’s pontiac motor division as a warranty clerk in he continued working in the automotive field by taking a position with trafco corp trafco in brown michigan trafco manufactured recreational vehicles in compact equipment co a subsidiary of trafco located in southern california hired q4e- atkinson as its general manager by due to severe financial losses trafco began closing many of its operations and liquidating its subsidiaries seeing an opportunity for financial independence and success atkinson purchased compact equipment co ’s assets incorporated petitioner as bj atkinson co and contributed the assets to petitioner shortly thereafter petitioner which was owned percent by atkinson was renamed compact equipment co petitioner however conducts its business under the name family wagon petitioner’s business activities like trafco petitioner manufactures recreational vehicles a process commonly known as van conversions petitioner obtains raw chassis and vans and through customization turns them into recreational vehicles atkinson as president and sole shareholder guided petitioner with skill and adeptness in a very competitive industry by the mid 1980's petitioner achieved considerable success generating significant revenues and profits during that time petitioner was the number one van compact equipment co trafco’s subsidiary is a distinct company unrelated to petitioner because the compact equipment company name was still being used by trafco’s subsidiary at the time atkinson formed petitioner atkinson did not initially name petitioner compact equipment company raw chassis and vans are simple operational vehicles lacking any amenities such as sophisticated stereo systems small kitchens sofas etc conversion company on the west coast nationwide it ranked seventh or eighth petitioner’s success was largely due to atkinson’s keen administrative sales and marketing techniques the construction of the carnelian bay residence on date the atkinsons purchased a residential property in carnelian bay california for dollar_figure carnelian bay property carnelian bay is located on the north shore of lake tahoe approximately miles from tahoe city the atkinsons purchased the carnelian bay property with the intent to live and retire there because the atkinsons planned to build a new home on the carnelian bay property carnelian bay residence the atkinsons did not immediately relocate to carnelian bay in petitioners hired james woodle woodle to supervise construction of the carnelian bay residence and improvements to the carnelian bay property construction began in and lasted months in july of the atkinsons moved into their new big_number square-foot-home woodle’s duties included ordering construction materials and recruiting construction workers necessary for the completion of the carnelian bay residence woodle paid for small expenditures on construction materials from a checking account established by atkinson with a local bank most of the larger expenditures on construction materials and the wages of the construction workers construction expenses were paid directly by petitioner -- - petitioner’s payment of the construction expenses petitioner’s accounts_payable clerk the clerk processed all invoices forwarded to petitioner normally the clerk would match the invoices to corresponding purchase orders and then prepare checks for the appropriate vendors if purchase orders did not exist for certain invoices the clerk forwarded the invoices to petitioner’s general manager for approval after approval the clerk prepared the checks in petitioner began receiving invoices from various vendors for lumber and for electrical and plumbing fixtures used in the construction of the carnelian bay residence construction invoices the construction invoices did not have matching purchase orders as instructed by atkinson however the clerk forwarded the construction invoices to atkinson instead of the general manager after atkinson reviewed the construction invoices and authorized payment the clerk prepared the checks for the vendors after the clerk prepared the checks for all invoices including the construction invoices the general manager reviewed the purchase orders if any invoices and checks and approved the transactions by signing the checks after issuing and mailing the checks to the vendors the general manager or the clerk returned the construction invoices to atkinson with copies of the checks a procedure inconsistent with the company’s normal bookkeeping process and record retention policy because petitioner paid the wages of the construction workers their names were added to petitioner’s payroll list pursuant to atkinson’s instructions as directed by atkinson woodle required the workers to fill out weekly timecards with the number of hours worked woodle then forwarded the names of the workers with the corresponding number of hours worked to the clerk or petitioner’s controller the controller because woodle was also on petitioner’s payroll woodle also informed the clerk or the controller of the number of hours he worked for that particular week a professional payroll processing firm thereafter prepared the payroll checks for the general manager’s or atkinson’s signature after the general manager or atkinson signed the payroll checks the clerk mailed the payroll checks to a post office box in lake tahoe for woodle to distribute atkinson’s discussions with petitioner’s accountants petitioner hired an accounting firm to prepare its federal corporate_income_tax returns corporate tax returns for the taxable periods ending date date and date a certified_public_accountant at the accounting firm david dunkin dunkin had primary responsibility for preparing reviewing and submitting the corporate tax returns to petitioner dunkin also prepared the atkinsons’ and federal individual income_tax returns individual tax returns --- - between date and date dunkin and edward fryer from the accounting firm accountants met with atkinson to provide tax_advice with regard to petitioner’s taxable_year ending date and growing profitability at that meeting atkinson informed the accountants that during petitioner’s board_of directors meeting on date the board_of directors established atkinson’s compensation package for petitioner’s taxable_year ending date and subsequent taxable years in response the accountants explained to atkinson that petitioner’s compensation deductions for atkinson’s salary and bonuses had to be justified and memorialized the accountants advised atkinson that to demonstrate reasonable_compensation for tax purposes petitioner should establish a formula based on the profitability of the company to determine atkinson’s salary and bonuses the accountants also suggested to atkinson that petitioner maintain minutes for its board_of directors meetings following the accountants’ advice petitioner established a formula to determine atkinson’s compensation and created and maintained minutes for petitioner’s board_of directors meetings the minutes for the board_of directors meetings for march petitioner’s board_of directors consisted of the atkinsons and a third party on date the board_of directors was reduced to two directors consisting of only the atkinsons --- - and which relate to petitioner’s taxable years ending date and respectively show that petitioner’s board_of directors provided atkinson with a salary and bonuses the minutes do not provide any other form of compensation_for atkinson petitioner’s board_of directors never authorized any additional compensation_for atkinson in the form of payments by petitioner for the construction expenses petitioner’s treatment of the construction expenses on its books and corporate tax returns to prepare each of petitioner’s corporate tax returns dunkin’s staff visited petitioner’s place of business retrieved all pertinent information from its books_and_records and identified questions and issues that needed further addressing dunkin’s staff however did not inspect review or audit petitioner’s books dunkin then met with atkinson and the controller to inform them of his preliminary findings and to seek answers to the questions and issues raised by his staff and himself based on the answers and information provided by atkinson and petitioner’s employees dunkin’s staff prepared petitioner’s corporate tax_return after dunkin reviewed the corporate tax_return he sent it to atkinson for his approval and signature the total cost of the construction of the carnelian bay residence and the improvements to the carnelian bay property amounted to more than dollar_figure million of that amount petitioner -- - paid the following construction expenses during the taxable periods at issue taxable periods construction expenses ending paid_by petitioner dollar_figure big_number petitioner paid for other construction expenses because atkinson reimbursed petitioner for those other construction expenses those amounts are not included in the dollar_figure on its books petitioner listed the construction expenses as corporate expenses because the construction expenses were listed on petitioner’s books as corporate expenses dunkin’s staff deducted the construction expenses on petitioner’s corporate tax returns the deductions claimed for the construction expenses were classified mostly as cost_of_goods_sold the construction expenses were not classified as compensation on petitioner’s books or corporate tax returns on its corporate tax returns petitioner reported the following compensation deductions for atkinson’s services and dividends declared to atkinson for the taxable periods at issue taxable_period atkinson’s dividends ending compensation declared dollar_figure dollar_figure big_number big_number big_number --0- the atkinsons’ individual tax_return for the calendar_year includes two forms w-2 for atkinson the forms w-2 reflect dollar_figure in compensation earned from petitioner for the calendar_year the atkinsons’ individual tax_return contains one form_w-2 for atkinson from petitioner in the amount of dollar_figure the forms w-2 from petitioner do not reflect as compensation any of the construction expenses petitioner’s dollar_figure payment for lumber in early during the preparation of petitioner’s corporate tax_return for the taxable_year ending date dunkin’s staff questioned the propriety of deducting a dollar_figure payment to the tahoe lumber co for lumber during a subsequent meeting with atkinson dunkin discussed the dollar_figure payment with atkinson atkinson dismissed dunkin’s concerns and instructed dunkin to treat the dollar_figure payment as a deduction on petitioner’s corporate tax_return around the time that dunkin questioned the dollar_figure deduction atkinson began negotiating with victor ameye the chief_executive_officer of neoax corp for the sale of atkinson’s 100-percent interest in petitioner to neoax corp during the negotiations ameye addressed the dollar_figure payment ameye expressed concern about the use of corporate funds for the the parties stipulate that the payment for the lumber amounted to approximately dollar_figure the record indicates that the payment was closer to dollar_figure construction of the carnelian bay residence atkinson alleviated ameye’s concerns by stating that the issue had already been brought to his attention and that he intended to pay back the dollar_figure to petitioner atkinson failed to tell ameye that petitioner incurred and paid many other expenses related to the construction of the carnelian bay residence a few days later atkinson and dunkin again addressed the dollar_figure deduction atkinson instructed dunkin not to deduct the dollar_figure payment on petitioner’s corporate tax_return with atkinson’s approval dunkin also established a dollar_figure accounts_receivable from atkinson on petitioner’s books atkinson was to pay back the loan out of his next bonus atkinson failed to inform dunkin of the other expenditures incurred by petitioner in the construction of the carnelian bay residence on date atkinson paid petitioner dollar_figure with regard to the loan on date neoax corp purchased atkinson’s 100-percent interest in petitioner for dollar_figure million plus a contingent amount based on petitioner’s earnings over the subsequent years the internal revenue service’s irs investigation of petitioners’ corporate and individual tax returns on date an irs special_agent and an irs revenue_agent interviewed atkinson regarding allegations that he had underreported his income on his and individual tax returns and that petitioner had improperly deducted the construction expenses on its corporate tax returns for the taxable periods at issue in response to the agents’ questions atkinson stated that petitioner had not deducted any of the construction expenses on its corporate tax returns atkinson however stated that if petitioner paid his personal expenses he would repay petitioner when petitioner billed him for those amounts atkinson explained that he recollected one instance when petitioner paid dollar_figure for lumber to be used in the construction of the carnelian bay residence which he subsequently repaid atkinson failed to disclose to the agents that petitioner paid various other construction expenses for which he did not reimburse petitioner the irs subsequently served atkinson with a summons seeking the construction invoices but they were never delivered to the irs on date a federal grand jury charged atkinson with violating sec_7201 with regard to atkinson’s and individual tax returns and sec_7206 with regard to petitioner’s corporate tax returns for the taxable periods at issue atkinson subsequently was convicted on date a federal district_court judge ordered atkinson to serve year and day in prison to pay a dollar_figure fine and to pay the taxes owed with regard to the atkinsons’ and individual tax returns in separate notices of deficiency dated date respondent determined that petitioner fraudulently deducted the construction expenses on its corporate tax returns and that the atkinsons fraudulently failed to include the construction expenses as income on their individual tax returns ’ respondent also determined that petitioner fraudulently deducted numerous charges incurred on its credit cards and that the atkinsons fraudulently failed to include the credit card charges in income ’ additionally in the notices of deficiency respondent imposed additions to tax pursuant to sec_6653 and sec_6661 on petitioners as to petitioner we review respondent’s determinations of deficiencies and additions to tax as to the atkinsons they concede that they committed fraud in failing to report the construction expenses as income on their individual in addition to the construction expenses already discussed respondent initially classified certain additional_amounts as construction expenses respondent determined that petitioner fraudulently deducted those amounts and that the atkinsons fraudulently failed to include those amounts in income the parties are in agreement with regard to the tax consequences of those amounts and we do not further discuss those additional_amounts in this opinion the tax treatment of a portion of the credit card charges is subject_to a stipulation by the parties our discussion of the credit card charges is with regard to amounts not subject_to the stipulation because the atkinsons filed their individual tax returns based on a calendar_year and petitioner filed its corporate tax returns on a fiscal yearend other than the short return year the amounts listed on the atkinsons’ notice_of_deficiency with regard to the construction expenses and credit card charges differ from the amounts listed on petitioner’s notice_of_deficiency -- - tax returns and that they are liable for the fraud additions to tax with respect to the construction expenses the atkinsons also concede that they failed to report the credit card charges as income still before us however is the issue of whether the fraud additions to tax with regard to the credit card charges should be sustained and whether the atkinsons are liable for the addition_to_tax pursuant to sec_6661 opinion rt corporate fraud generally pursuant to sec_6501 the commissioner must assess taxes owed and due on a tax_return within years after the return is filed sec_6501 however provides that if a taxpayer fraudulently files a return the 3-year statute_of_limitations under sec_6501 will not bar the commissioner from assessing and collecting the taxes owed and due additionally if any part of an underpayment_of_tax is due to fraud the commissioner may impose fraud additions to tax under sec_6653 and in order to prove fraud the commissioner must show by clear_and_convincing evidence that the taxpayer underpaid its tax and sec_6653 provides for an addition_to_tax in the amount of percent of the underpayment if any part of the underpayment is due to fraud sec_6653 provides for an addition_to_tax in the amount of percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to fraud - that some portion of the underpayment is due to fraud see sec_7454 rule b 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_ 829_f2d_828 9th cir affg tcmemo_1986_223 petzholdt v commissioner 92_tc_661 mitchell v commissioner tcmemo_1994_ if the commissioner proves an underpayment and that some portion of the underpayment is due to fraud the bar of the year statute_of_limitations is lifted with respect to all items on the return and the commissioner’s deficiency determinations enjoy the usual presumption of correctness placing the burden on the taxpayer to prove an error see 290_us_111 380_f2d_661 6th cir affg tcmemo_1964_330 102_tc_380 36_bta_294 bencivenga v commissioner tcmemo_1989_239 further the addition_to_tax under sec_6653 will apply to the entire underpayment ultimately determined even though only part of the underpayment is due to fraud see 56_tc_213 53_tc_96 kelley v commissioner tcmemo_1991_324 affd without published opinion 988_f2d_1218 llth cir cleveland v commissioner tcmemo_1983_299 the addition_to_tax under sec_6653 however will apply only to the portion of the underpayment which is attributable to fraud a construction expense sec_1 underpayment respondent must prove by clear_and_convincing evidence that petitioner underpaid its taxes during each of the taxable periods at issue see sec_7454 rule b respondent contends that the construction expenses paid_by petitioner on behalf of atkinson constitute nondeductible constructive dividends and that petitioner underpaid its taxes when it deducted the constructive dividends petitioner argues that although petitioner improperly classified the construction expenses as cost_of_goods_sold on its tax returns the construction expenses actually constitute reasonable_compensation for services rendered by atkinson and therefore are deductible by petitioner sec_162 permits a taxpayer to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as an ordinary and necessary business_expense see 98_tc_511 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir sec_1_162-7 income_tax regs the taxpayer however can deduct payments for personal services only if the payments are intended as compensation see king's ct -- - mobile home park inc v commissioner supra pincite paula constr co v commissioner supra pincite it is a question of fact whether payments are made with an intent to compensate for services performed see 733_f2d_191 lst cir affg 81_tc_505 paula constr co v commissioner supra pincite- the relevant time for determining the requisite intent is when the purported compensation payment is made not for example years later when an amended_return is filed after the start of an irs audit see king's ct mobile home park inc v commissioner supra pincite paula constr co v commissioner supra pincite0 42_tc_628 drager v commissioner tcmemo_1987_483 in the instant case the board_of directors established atkinson’s salary and bonuses during its yearly meetings the board_of directors however did not designate the construction expenses as compensation_for atkinson’s services the amounts of the construction expenses were not reported on atkinson’s forms w-2 from petitioner on its books and corporate tax returns petitioner accounted for the construction expenses as cost_of_goods_sold instead of compensation further when questioned by dunkin and ameye about the dollar_figure payment for part of the construction expenses atkinson did not claim that these amounts constituted compensation_for services rendered by atkinson instead dunkin under atkinson’s authority established an accounts_receivable due from atkinson for the dollar_figure payment the evidence in the record shows that petitioner did not intend for the construction expenses to be compensation_for services rendered thus we find that the construction expenses constitute nondeductible constructive dividends and that petitioner underpaid its taxes fraudulent intent along with proving an underpayment the commissioner must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 252_f2d_56 9th cir 80_tc_1111 a corporation has no intent separate from those who control it see king’s ct mobile home park v commissioner supra pincite the existence of fraudulent intent by a corporation therefore is determined by the acts of its officers see id fraud is not to be presumed see 743_f2d_309 5th cir affg tcmemo_1984_25 rowlee v commissioner supra pincite the existence of fraud is a factual question to be determined from all the facts and circumstances contained in the record see id since direct proof of intent is rarely available fraud may be proved by - - circumstantial evidence and reasonable inferences drawn from the facts see 317_us_492 bradford v commissioner f 2d 9th cir affg tcmemo_1984_601 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities presence of illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents and dealing in cash see spies v united_states supra pincite 899_f2d_164 2d cir affg an order of this court laurins v commissioner f 2d pincite bradford v commissioner supra pincite 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 a taxpayer’s intelligence education and tax expertise are also relevant for purposes of determining fraudulent intent see 79_tc_995 affd 748_f2d_331 6th cir 19_tc_631 we evaluate this latter standard in relation to the corporation’s officers as petitioner’s president sole shareholder and one of two board directors atkinson’s actions provide evidence with regard to whether petitioner committed fraud the atkinsons purchased the carnelian bay property intending to build their home there atkinson directed that corporate funds be used to pay for the construction of the carnelian bay residence he instructed petitioner’s employees to classify the payments on petitioner’s books as corporate expenses related to its operations atkinson also instructed his employees to return all construction invoices to him a procedure inconsistent with petitioner’s normal record- keeping practice because petitioner maintained inadequate records dunkin classified the construction expenses as cost_of_goods_sold on petitioner’s corporate tax returns when dunkin questioned the propriety of deducting a dollar_figure payment for lumber atkinson guickly dismissed dunkin’s objections only after ameye expressed concerns about the dollar_figure payment during negotiations for the sale of atkinson’s 100-percent interest in petitioner did atkinson instruct dunkin to forgo the dollar_figure deduction atkinson however continued to conceal from dunkin and ameye -- - that various other_payments for the construction expenses had been listed on petitioner’s books and corporate tax returns as corporate expenses atkinson’s dealings with petitioner’s employees dunkin and ameye demonstrate an intent to mislead in addition atkinson lied to the irs agents when the irs agents questioned atkinson about whether petitioner had improperly deducted the construction expenses atkinson stated that the construction expenses had not been deducted on petitioner’s corporate tax returns further atkinson attempted to mislead the irs agents by stating that petitioner had only paid for part of the construction expenses the dollar_figure payment for lumber for which he had repaid petitioner also after requested atkinson failed to provide the irs with the construction invoices in summary the evidence shows that atkinson understated petitioner’s taxable_income concealed records and maintained inadequate records failed to cooperate with tax authorities and undertook a pattern of conduct with the intent to mislead dunkin ameye and the irs furthermore atkinson is a sophisticated businessman who managed petitioner very successfully attracting regional and national recognition petitioner argues that atkinson was not aware that treating the construction expenses as cost_of_goods_sold on petitioner’s corporate tax_return instead of declaring corporate dividends - - would result ina lower tax_liability petitioner therefore argues that atkinson did not have the intent to evade petitioner’s taxes between date and date and before the preparation of petitioner’s corporate tax_return for the taxable_year ending date atkinson attended a meeting with petitioner’s accountants at that meeting the accountants advised atkinson that petitioner’s compensation expenses for atkinson’s services had to be justified for the expenses to be deductible for federal tax purposes petitioner’s corporate tax returns reported significant amounts for atkinson’s compensation and petitioner declared only minimal dividends to atkinson these facts show that petitioner paid most of its earnings to atkinson in the form of compensation instead of dividends to minimize its corporate tax_liability based on the evidence we conclude that atkinson was aware that petitioner could not deduct dividends declared on its corporate tax returns petitioner also argues that even if we find that atkinson intended to evade petitioner’s federal income taxes the u s court_of_appeals for the ninth circuit to which this case is appealable requires that the commissioner prove that there is no doubt beyond a frivolous one regarding the substantive tax treatment of the item at issue petitioner cites 713_f2d_1423 9th cir for the proposition that if the tax law is unsettled a taxpayer lacks -- - the intent to violate the tax law petitioner argues that there is an uncertainty as to whether the payments for the construction expenses should be treated as compensation_for services rendered or nondeductible constructive dividends we disagree decisional authority clearly provides that a taxpayer may deduct only amounts intended as compensation_for services rendered to the taxpayer see king’s ct mobile home park inc v commissioner t c pincite paula constr co v commissioner t c pincite we therefore conclude that respondent has established that petitioner underpaid its taxes with respect to the construction expenses and did so with the intent to evade tax because petitioner underpaid its taxes with an intent to evade those taxes we hold that the 3-year statute_of_limitations under sec_6501 does not bar respondent from assessing taxes owed and due further respondent may impose fraud additions to tax under sec_6653 and with regard to the underpayment associated with the deductions of the construction expenses b credit card charge sec_1 presumption of correctness because the presumption of correctness attached to respondent’s deficiency determinations petitioner bears the burden of proving that the credit card charges do not constitute nondeductible constructive dividends petitioner has failed to - - meet its burden accordingly respondent’s deficiency determinations with regard to the credit card charges are sustained fraud additions to tax pursuant to sec_6653 b and pursuant to sec_6653 respondent may impose a fraud addition_to_tax on the portion of the underpayment attributable to fraud in this case respondent provided no evidence that petitioner committed fraud by deducting the credit card charges the addition_to_tax under sec_6653 therefore may be imposed on only the underpayment attributable to the deductions of the construction expenses pursuant to sec_6653 however the fraud addition_to_tax applies to the entire underpayment ultimately determined even if respondent manages to prove that only part of the underpayment is due to fraud hence the fraud addition_to_tax under sec_6653 b is also applicable to the underpayment resulting from the deductions of the credit card charges il the atkinsons’ fraud a calendar_year the atkinsons concede that they committed fraud by not including the construction expenses in income respondent however has failed to provide clear_and_convincing evidence that the atkinsons committed fraud by not including the credit card charges in income as explained above with regard to - - petitioner’s deductions of the credit card charges the atkinsons are liable for the fraud addition_to_tax under sec_6653 b on the underpayment associated with the failure to include in income the credit card charges the atkinsons are liable for the fraud addition_to_tax under sec_6653 only on the underpayment attributable to the fraudulent failure to include in income the construction expenses b calendar_year in congress amended sec_6653 effective for tax returns with a due_date after date see tax_reform_act_of_1986 publaw_99_514 100_stat_2085 congress consolidated the fraud additions to tax formerly under sec_6653 and into sec_6653 through amended sec_6653 congress provided that only the portion of the underpayment attributable to fraud would be subject_to the fraud additions to tax sec_6653 fraud -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion xk kek under amended sec_6653 however once the -- p7 - commissioner proves that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion which the taxpayer establishes is not attributable to fraud in the instant case the atkinsons concede that they fraudulently failed to include in income the construction expenses therefore pursuant to amended sec_6653 the underpayment associated with the failure to include in income the construction expenses and the credit card charges is treated as attributable to fraud unless the atkinsons prove otherwise the atkinsons have failed to prove that the failure to include in income the credit card charges is not attributable to fraud hence the fraud additions to tax determined by respondent under amended sec_6653 a and b are sustained tit substantial_understatement of tax the final issue for decision is whether petitioners are liable for the addition_to_tax under sec_6661 for assessments made after date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement of tax see omnibus budget reconciliation act of publaw_99_509 100_stat_1874 an understatement is substantial if it exceeds the greater of dollar_figure dollar_figure in the case of a corporation or percent of the tax required to be - - shown on the return see sec_6661 the amount of the understatement may be reduced under sec_6661 b b for amounts adequately disclosed or supported by substantial_authority neither exception under sec_6661 b b applies because no amounts were adequately disclosed or supported by substantial_authority because the parties have made various concessions they will have to determine whether petitioners substantially understated their income taxes when making the rule_155_computations for this purpose the parties will take into account the parties’ concessions and our disallowance of petitioner’s deductions for the construction expenses and the credit card charges in reaching our holdings herein we have considered all arguments made by petitioners and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
